UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6456



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JAMES T. FRENCH, SR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-95-64-C, CA-98-325-7)


Submitted:   August 10, 1999                 Decided:   August 19, 1999


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James T. French, Sr., Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James T. French, Sr., seeks to appeal the district court’s

final order denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

memorandum opinion and find no reversible error.   Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. French, Nos.

CR-95-64-C; CA-98-325-7 (W.D. Va. Feb. 24, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2